DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, it is not clear how the term “grid” should be defined, whether this implies apertures in a layer, a layer made of separate pieces of material, or a pattern on or in the layer. 
Regarding claims 4 and 7, it is not clear what is being defined by the term mating members, whether this is referring to a component with adhesive properties or merely a component which connects the substrate and beads. 
The remaining claims are rejected for depending on claim 1 or 7.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is to a headgear assembly so the assembly cannot further comprise a walking cane in dependent claim 8 given a walking cane is a different object from headgear. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 3,885,246) in view of McKenzie (US 3,190,178) and Nagaoka et al. (US 5,378,520).
Tung discloses protective helmets with a distinctive retroreflective signal under wet and dry conditions at night or in other darkened environments by disposing a retroreflective layer covered by a transparent layer (covering layer) over at least a major portion (which is considered to disclose completely cover) of the outer surface of the helmet (abstract). The protective helmet comprises a shell (article of headgear configured to protect the user’s head from impact), a layer of binder material (substrate coupled to headgear) where the binder material has a plurality of depressions in the shape of a hemisphere), a monolayer of transparent glass microspheres (spherical beads) which are partially embedded in the binder and contain specular reflective means underlying their embedded surfaces (mating members), and a transparent sheet or layer disposed over the beads (col. 1, lines 50-65 and Fig. 2). The shell is a hard rigid material (col. 2, lines 38-41).  The article provides a distinctive retroreflective signal of excellent brightness and angularity function whereby the retroreflective layer retroreflect light shined at the helmet (col. 1, lines 17-35).
Tung does not specifically disclose the transparent sheet having a grid defining a honeycomb pattern between the lower and upper surface of the covering layer.
McKenzie discloses a reflex-reflecting sheet (title) which is a beaded “high brilliancy” reflex-reflecting sheeting effective as a reflex-reflector of light under all weather conditions whether wet or dry (col. 1, lines 9-12) which includes a transparent cover film to seal the exposed lens sheeting according to a pattern to encapsulate and isolate the exposed lens portions in discrete groups of beaded reflex-reflecting complexes from other groups (col. 1, lines 58-70) which is accomplished by using a fluid overcoating of organic binder in a grid pattern (col. 3, lines 54-75, col. 5, lines 13-27, and Fig. 2). The grid may be in the form of square pockets or other shapes including, circular, oblong, triangular, etc. (col. 4, lines 44-61 and Fig. 1). 
Nagaoka discloses encapsulated-lens retroreflective sheeting comprising a layer of binder material with a layer of retroreflective elements partially embedded in the top surface and a transparent cover sheet disposed in spaced relation from the layer of retroreflective elements with a network of narrow intersecting bonds comprising binder material in contacts with the cover sheet to form a plurality of cells which are hermetically sealed (abstract and Fig. 2). The shape of the sealed portions may be a square or a hexagonal pattern (honeycomb) (col. 4, lines 10-14). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the transparent layer in Tung to further include a binder on the bottom surface to bond to the retroreflective surface to form a hexagonal pattern of hermetically sealed portions as taught in McKenzie and Nagaoka to prevent a path for moisture to enter between a cover film and underlying layer of air-exposed lens elements for improved durability (McKenzie, col. 2, lines 25-28 and col. 3, line 59 to col. 4, line 23 and Nagaoka, col 4, lines 10-14) where the hexagonal or honeycomb pattern is considered a conventionally known suitable pattern in which to form the hermetically sealed portions as taught in Nagaoka (Nagaoka, col 4, lines 10-14).
 Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 3,885,246) in view of Frieder, JR. et al. (US Pub. 2018/0140037 A1).
Tung discloses protective helmets with a distinctive retroreflective signal under wet and dry conditions at night or in other darkened environments by disposing a retroreflective layer covered by a transparent layer (covering layer) over at least a major portion (which is considered to disclose completely cover) of the outer surface of the helmet (abstract). The protective helmet comprises a shell (article of headgear configured to protect the user’s head from impact), a layer of binder material (substrate coupled to headgear) where the binder material has a plurality of depressions in the shape of a hemisphere), a monolayer of transparent glass microspheres (spherical beads) which are partially embedded in the binder and contain specular reflective means underlying their embedded surfaces (mating members), and a transparent sheet or layer disposed over the beads (col. 1, lines 50-65 and Fig. 2). The shell is a hard rigid material (col. 2, lines 38-41).  The article provides a distinctive retroreflective signal of excellent brightness and angularity function whereby the retroreflective layer retroreflect light shined at the helmet (col. 1, lines 17-35).
Tung does not specifically disclose the transparent sheet having a grid defining a honeycomb pattern between the lower and upper surface of the covering layer.
Frieder discloses an impact attenuation system comprising an aluminum honeycomb sheet covered by a polymer skin (abstract) where the impact attenuation article is configured to be disposed over an external surface of the helmet ([0007] and [0010]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the transparent covering layer in Tung to further include an aluminum honeycomb sheet which is covered with the transparent covering layer as taught in Frieder to have a lightweight impact attenuation article that provides protection over multiple impacts (Frieder, [0003], [0049], and [0081]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of McKenzie and Nagaoka or Tung in view of Frieder as applied to claim 7 above, and further in view of Do et al. (US Pub. 2004/0202840 A1).
Tung in view of McKenzie and Nagaoka or Tung in view of Frieder discloses the assembly of claim 7 as discussed above. Tung in view of McKenzie and Nagaoka or Tung in view of Frieder does not specifically disclose the retroreflective system applied to the handle of a cane. 
Do discloses retroreflective sheeting which may be used on a cane (abstract and [0036]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the retroreflective assembly taught in Tung in view of McKenzie and Nagaoka or Tung in view of Frieder to be applied to other articles to form a retroreflective sheeting that is effective in both wet and dry conditions including all surfaces of a cane as taught in Do as a known suitable application for retroreflective sheeting (Do, [0036]). 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2017/0203190 A1 discloses honeycomb shaped remoldable articles configured to attenuate the results of an impact on a helmet (abstract, [0014], and [0029]). US Pub. 2006/0237124 A1 discloses attaching an aluminum reflective coating to the beads through the use of a primer ([0026]). US Pub. 2020/0264351 A1 discloses a tie layer or adhesion-promoting layer on a microsphere ([0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783